Title: From George Washington to Major General Arthur St. Clair, 12 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dear Sir
            Head Quarters Morris Town 12th Feby 1780
          
          I received yours of yesterday, late last night. I am pleased to find that the Vigilance of your Guards and patrolls disappointed the enemy whatever might have been their intentions. I have taken precautions to guard against an attempt by such a party as might be reasonably supposed to be able to reach this in the course of a night, and I hope that a short continuance of this

Weather will make the Ice impassable by Horse—from Foot there is no danger at this distance.
          If you still think an attempt upon Buskirks Corps practicable, yo⟨u are⟩ at full liberty to try the experiment. I am c⟨onfid⟩ent you will undertake nothing but what wil⟨l⟩ be justified by appearances and a probability of success. I am with great Regard Dear Sir yr most obt Servt
          
            Go: Washington
          
          
            P.S. As the enemy have made an incursion with their Horse by the way of Hackensack, will it not be prudent in you to extend your patrols of Horse more to your left while the Ice is passable. Whenever persons apply for liberty to go within the Enemy’s lines having the permission of the Executive of any of the States—Congress or Board of War, you may suffer them to pass without an application to me. Monsr Thierry will call upon you for a passport either by Staten Island or Paulus Hook as he may find admission—you will be pleased to grant it to him.
          
        